DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 04/14/2022. Claims 1-9 have been cancelled. Claims 10-12 have been maintained. Claims 10-12 are currently pending and have been examined. 

Response to Amendments 
The examiner fully acknowledges the claims filed on 04/14/2022. As stated in the previous office action, the applicant’s submitted claims 10-12 were found sufficient to overcome a rejection under USC 35 102 (a)(2) as being disclosed by Yang (US PG Pub No. 20170144276) in the previous office action. The examiner acknowledges that the claims are supported by the specification as originally submitted, and thus do not contain new matter and are fully considered. 

Response to Arguments 
The applicant’s arguments, see pages 1 and 2, filed 04/14/2022 with respect to the previous office action, which provided claims 10-12 were considered allowable, have been fully considered and found persuasive. The allowability of claims 10-12 has been maintained. 


Reasons for Allowance
Claims 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding Claim 10, Yang teaches
A ratchet wrench comprising: 
a wrench main body (body 10) which is provided at an end thereof with a through hole (through hole 11) penetrating through top (shoulder 16) and bottom surfaces (second shoulder 18) of the wrench main body (body 10) and an accommodating room (recess 12) radially communicating with the through hole; 
a ratchet wheel (ratchet wheel 20) rotatably disposed in the through hole of the wrench main body (body 10) and having an upper ratchet portion (first pivotal portion 23), a middle ratchet portion (connection portion 22), a lower ratchet portion (second pivotal portion 25), an upper annular groove (top groove 24) and a lower annular groove (bottom groove 26), the upper ratchet portion and the lower ratchet portion both protruding out of the through hole, the middle ratchet portion being located in the through hole, the upper annular groove being located out of the through hole and located between the upper ratchet portion and the middle ratchet portion, the lower annular groove being located out of the through hole and located between the middle ratchet portion and the lower ratchet portion (see annotated drawing below 
    PNG
    media_image1.png
    427
    1039
    media_image1.png
    Greyscale
); 
; the middle ratchet portion having a plurality of ratchet teeth, a middle ratchet teeth surface being jointly defined by tips of the ratchet teeth of the middle ratchet portion, the upper annular groove having an upper annular surface, the lower annular groove having a lower annular surface; 
a ratchet block (pawl 30) disposed in the accommodating room of the wrench main body (body 10) and elastically engaged (resilient member 40) with the middle ratchet portion of the ratchet wheel (see drawing below

    PNG
    media_image2.png
    563
    500
    media_image2.png
    Greyscale
); and 
two retainers, one of the retainers (top clip 60) being disposed in the upper annular groove of the ratchet wheel, the other retainer (bottom clip 70) being disposed in the lower annular groove of the ratchet wheel.
	Yang fails to teach, in part or in combination,  that “the upper ratchet portion and the lower ratchet portion all having a plurality of ratchet teeth… an upper ratchet teeth surface being jointly defined by tips of the ratchet teeth of the upper ratchet portion… a lower ratchet teeth surface being jointly defined by tips of the ratchet teeth of the lower ratchet portion… the ratchet wheel being provided with an outer circumferential surface which is only constituted by the upper ratchet teeth surface, the upper annular surface, the middle ratchet teeth surface, the lower annular surface, and the lower ratchet teeth surface in sequence, the upper ratchet teeth surface, the middle ratchet teeth surface, and the lower ratchet teeth surface all having an outer radius in equal, the outer radii of the upper ratchet teeth surface, the middle ratchet teeth surface, and the lower ratchet teeth surface all being larger than an outer radius of the upper annular surface and an outer radius of the lower annular surface.”
	The claimed structure of the upper portion and lower portion, separated from the middle portion by respective annular grooves, while having the same depth and outer radius, set within teeth that the outer radius of the upper, middle, and lower portion constitute is unique to the claimed apparatus. 
	Furthermore, other applications, while possessing annular grooves within the teeth of a ratchet wheel or wrench head, fail to disclose the structure as claimed in the apparatus, or provide substantial teaching to apply or combine with Yang or other art found in order to reach the claimed apparatus, rendering the result obvious. 
	Chang (US PG Pub No. 20140020519) teaches a ratchet wrench with a main body, head, through hole, ratchet wheel, retaining ring, a single pawl, and a toothed/ridged driving wheel (60) for manually for quick adjustment of a screw nut.  However, the structure is only at the bottom; it lacks a top and middle portion that are defined by radial teeth of the same depth around annular grooves. Furthermore, it appears that it wouldn’t be obvious to further modify the  invention of Yang in order to add the driving wheel above and below its annular grooves in lieu of its retaining structure. 

    PNG
    media_image3.png
    334
    578
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    336
    483
    media_image4.png
    Greyscale

	Yang (US PG Pub No. 20140157959) teaches a ratchet wrench that has a replaceable tool head, consisting of a body, tool head and pawl. It has an annular groove creating an upper and lower portion, wherein the annular groove and retainer are working in order to retain the pawl within the tool head, as well as allow for replacement of the tool head in the case where the driving block becomes warped. However, there is only one upper portion, and two duplicate this teaching in order to create an upper and lower portion would not enable the wrench to operate as intended. 

    PNG
    media_image5.png
    406
    493
    media_image5.png
    Greyscale

	Chang (US PG Pub No. 20050120834) discloses a ratchet wrench with a wheel, pawl, and two toothed annular members (64) on the top and bottom of the ratchet. Although having an upper, middle, and lower portion, the depths of the upper and lower tooth areas extend further outward than the middle, and the annular members don’t fit within a groove, but rather thread on. 

    PNG
    media_image6.png
    443
    509
    media_image6.png
    Greyscale




Due to dependency upon claim 10 which is considered allowable, claims 11 and 12 are therein considered allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu (US PG Pub No. 20120180603) teaches a ratchet wrench includes a connecting section between a head and a handle. The connecting section includes a vertical connecting portion integrally connected to a first side of the head. An extension extends outward from a section of an outer periphery of the head.
Tuan Mu (US PG Pub No. 20070113711) teaches a ratchet wrench with a quick-rotated element which has a blocking function, includes a shank and a ratchet wheel pivotally received in one end of the shank.
	Huang (US PG Pub No. 20150196994) teaches a ratchet wrench assembly where a groove is defined on the outer circumference of the gear wheel and the pawl mechanism engages with the groove and restrains the gear wheel in the receiving space.
	Buchanan (US Patent No. 9140317) teaches tooth wedging elements connected to an adaptable ratchet wheel and held in place by a retaining ring (see figure 4 and 14). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723